Appeal by the People from an order of the Supreme Court, Kings County, entered August 17, 1976, which granted defendant-respondent’s oral motion to dismiss the indictment for failure to prosecute. Order reversed, on the law, and indictment reinstated. By statute, a motion to dismiss an indictment must be made in writing and upon notice to the People (CPL 210.45, subd 1; see, also, People v Pichkur, 52 AD2d 852; People v Ryan, 42 AD2d 869; People v Trottie, 47 AD2d 751). The failure to comply with this requirement, unless consented to by the District Attorney, is reversible error (see People v Rao, 53 AD2d 904; People v Orr, 53 AD2d 634; People v Smith, 53 AD2d 652). In this case the District Attorney opposed the application. Furthermore, the basic speedy-trial contention of defendant lacks merit. Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.